DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
US2005/112448 to Nakamura (NAKAMURA, cited by applicant)
US2013/0216700 to Morioka et al. (MORIOKA, cited by applicant)
US2017/0058420 to Goulet et al. (GOULET)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "grinding agent" and there is insufficient antecedent basis for this limitation in the claim rendering the claim indefinite because it is not clear if the grinding agent refers back to some unrecited grinding agent or another element previously recited by the claim or parent claim.
Claim Interpretation
	Claim 5 recites in part “optionally, subjecting said membrane-polymeric layer system or said electrocatalytic layer-polymeric layer system to pressing and/or treatment with at least one acid or basic aqueous solution” and this claim language is interpreted to be optional and not required of the claimed method, consistent with the clear recitation of the term “optionally” in the claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAMURA.
	Regarding Claim 1, NAKAMURA discloses a membrane-electrode assembly (MEA; Fig. 1, MEA 101) comprising: - an anode and a cathode facing each other (Fig. 1, anode 102, cathode 108); - an ion-exchange membrane placed between the anode and the cathode (Fig. 1, membrane 114); - an electrocatalytic coating layer applied on both sides of said ion-exchange membrane (Fig. 1, catalyst layer 112, 106); - an ion-exchange polymer layer placed between said membrane and at least one of the electrocatalytic layers (Fig. 1, adhesion layer 161); 
	said electrocatalytic layer contains electrocatalyst particles having an average diameter comprised between 0.1 nm to 100 nm which is within the claimed range of 0.01 and 10 micrometers (¶79, catalyst particles range from .1 to 100 nm, and particle size of the carbon supports range from 0.001 to 0.1 m).
	NAKAMURA is silent with respect to the electrocatalytic layer comprises micropores having an average diameter comprised between 0.001 and 50 micrometers, however as currently written, this feature is not required by the language of Claim 1.
	Regarding Claim 2, NAKAMURA further discloses the membrane-electrode assembly according to claim 1, characterized in that said ion-exchange polymer is selected from the group comprising an ionomer apt to exchange: (i) cations; (ii) anions; or (iii) both anions and cations (¶21, hydrogen ion conductivity). The membrane of NAKAMURA may be NAFION (¶21).  
	Regarding Claim 4, NAKAMURA further discloses the membrane-electrode assembly according to claim 1, characterized in that said electrocatalytic layer comprises an electrocatalyst (Fig. 1, ¶79 such as Pt).
	Regarding Claim 7, NAKAMURA further discloses a method of producing the membrane-electrode assembly according to claim 1, comprising the steps of: (a) providing a dispersion of an ion-exchange polymer in a protic polar solvent or in a solution comprising more than one protic polar solvent (¶113-114, ethanol dispersion of catalyst and acetylene black with polymer); b) applying said dispersion on an ion-exchange membrane or on at least one electrocatalytic layer applied on said membrane (¶126, membrane sandwiched between dispersion coated electrodes) by means application on an inert substrate followed by transfer on said membrane or on said at least one electrocatalytic layer, to form a membrane-polymeric layer system or an electrocatalytic layer-polymeric layer system; c) removing the solvent (¶125, drying to remove solvent); characterized in that said electrocatalytic layer contains electrocatalyst particles having a diameter of 0.1 nm to 100 nm which anticipates the claimed range of an average diameter comprised between 0.01 and 10 micrometers.
	NAKAMURA is silent with respect to the limitations “said particles being obtained by means of a grinding step of an initial electrocatalyst in the presence of at least one grinding agent and a subsequent step of removing said at least one grinding agent from said particles” however this is product-by-process claim language. NAKAMURA discloses all of the structure required the particles of NAKAMURA are fully capable of being formed as claimed.
	Regarding Claim 14, NAKAMURA further discloses a membrane-electrode assembly (Fig. 1) obtainable by the method according to claim 5 which meets all of the structure required of the claimed membrane-electrode assembly.  
	Regarding Claim 15, NAKAMURA further discloses a fuel cell comprising the membrane-electrode assembly according to claim 1 (Fig. 1). 
	Regarding Claim 16, NAKAMURA further discloses the membrane-electrode assembly according to claim 1, wherein said electrocatalytic layer contains electrocatalyst particles having a diameter of 0.1-100 nm which substantially overlaps and anticipates the claimed range of an average diameter comprised between 0.03 and 0.3 micrometers with sufficient specificity.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 8-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA in view of MORIOKA.

Regarding Claim 5, NAKAMURA further discloses a method of producing the membrane-electrode assembly according to claim 1, comprising the steps of: (a) providing a dispersion of an ion-exchange polymer in a protic polar solvent (¶113, such as ethanol in example 1) or in a solution comprising more than one protic polar solvent (¶38-40, ¶81); b) applying said dispersion on an ion-exchange membrane (¶81 adhesion layer 161 can be formed by applying an application liquid having dissolved or dispersed second solid polymer electrolyte on the catalyst layer 106 or the catalyst layer 112 and/or the surface of the solid polymer electrolyte membrane 114 followed by drying) or on at least one electrocatalytic layer applied on said membrane  (¶98, the adhesion layer 161 can be formed by applying a paste-like application liquid prepared by dispersing the second solid polymer electrolyte and carbon particles supporting the catalyst into a solvent, on the catalyst layer 106 or the catalyst layer 112 and/or the surface of the solid polymer electrolyte membrane 114 followed by drying) by means of (i) direct application on said membrane or on said at least one electrocatalytic layer (as discussed above); c) removing the solvent (¶79, ¶98, drying after deposition of the slurry), 
	NAKAMURA is silent with respect to the method further comprises the step of introducing at least one pore-forming agent into the electrocatalytic layer and the subsequent step of removing said at least one pore-forming agent from the electrocatalytic layer. 
	MORIOKA discloses a membrane electrode assembly comprising an electrocatalytic layer comprising pores formed by use of a pore forming agent that is removed after the electrode catalyst is formed by application of acid, alkali, or water, sublimation , or thermal decomposition (¶82). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified NAKAMURA to comprise the step of introducing at least one pore-forming agent into the electrocatalytic layer and the subsequent step of removing said at least one pore-forming agent from the electrocatalytic layer. The motivation for doing so would have been to use a known method suitable for the formation of a desired pore structure in an electrocatalytic layer of a MEA as taught by MORIOKA.
	Regarding Claim 6, NAKAMURA and MORIOKA are relied upon as above and are silent with respect to a pore-forming agent average diameter and thus do not disclose the limitations of Claim 6 wherein said pore-forming agent consists of particles having an average diameter comprised between 200 and 20 nm.  
	However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have selected a pore forming agent having an average diameter within the claimed range in order to select a workable range of pore forming agent size that is suitable to produce the desired pore structure when applying the method of MORIOKA.
	Regarding Claim 8, NAKAMURA is relied upon as above with respect to claim 5. 
	NAKAMURA is silent with respect to the limitations of Claim 8. 
	MORIOKA further discloses the method characterized in that said pore-forming agent may be inorganic salts such as magnesium carbonate (¶80-82) which meets the claim language wherein “said pore-forming agent or said grinding agent is selected from halides of alkali or alkaline-earth metals (LiBr, NaI, and CaCl2), metal oxides (ZnO, TiO2, SiO2), inorganic salts of alkaline or alkaline-earth metals such as carbonates, sulfates, nitrates, phosphates, or a mixture thereof.”
	Before the effective filing date of the claimed invention it would have been obvious to have utilized magnesium carbonate as the pore forming agent as taught by MORIOKA in order to use a material known to provide effective pore structure formation of MEA catalyst layers as taught by MORIOKA.
	Regarding Claim 9, NAKAMURA is relied upon as above.
	NAKAMURA is silent with respect to a grinding agent and accordingly is silent with respect to the method characterized in that said grinding agent consists of particles having an average diameter comprised between 1 mm and 2 nm as required by Claim 9.
	MORIOKA discloses the use of a grinding agent (ball milling with zirconia balls for example, see examples of ¶104-120) in the formation of the catalyst layer. MORIOKA is silent with respect to a specific particle size of the ball milling media.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified NAKAMURA to comprise milling with zirconia balls as taught by MORIOKA in order to obtain the desired dispersion in a first solvent.
	It would have been further obvious to have selected a milling media in the size range claimed. The motivation for doing so would have been to select a workable range of milling media suitable to produce the desire catalyst layer structure.
	Regarding Claim 11, NAKAMURA and MORIOKA are relied upon as above and MORIOKA further discloses said grinding step is carried out in the presence of a liquid (¶104-120, such as water and 1-proponal in Example 1).
	Regarding Claim 13, NAKAMURA and MORIOKA are relied upon as above and NAKAMURA as modified above in view of MORIOKA with respect to Claim 5 results in the claimed method characterized in that said removing step is obtained by means of: (i) washing with an acid or basic aqueous solution (MORIOKA ¶83, aqueous alkali or acid solutions).  
	Regarding Claim 18, NAKAMURA as modified in view of MORIOKA is relied upon as above and MORIOKA further discloses said grinding step is carried out in the presence of water, alcohols (Example 1, water and propanol).
	Regarding Claim 10, NAKAMURA and MORIOKA are relied upon as above with respect to the method according to claim 7.
	MORIOKA further discloses said grinding step may be carried out for 60 minutes (¶126) which anticipates the claimed range of from 20 minutes to 400 hours, said grinding step is carried out at a temperature of 20°C (¶60, catalyst layer is made at 20°C). Alternatively, one of ordinary skill in the art reading NAKAMURA in view of MORIOKA would have found it obvious to have conducted the ball milling step at room temperature, or another temperature within the broadly claimed range of between -270°C and 1,700 0C.  The motivation for doing so would have been to select a workable range of temperature suitable to provide the desired milled structure and process consistent with the teachings of MORIOKA.
	Regarding Claim 12, NAKAMURA and MORIOKA are relied upon as above with respect to the method according to claim 5. 
	NAKAMURA is silent with respect to the method characterized in that said electrocatalytic layer comprises an electrocatalyst material, and the ratio between the volume of the pore-forming agent or the grinding agent introduced into the electrocatalytic layer and the volume of said electrocatalyst material contained in the electrocatalytic layer ranges from 10 to 0.01.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art reading NAKAMURA in view of MORIOKA to have selected an amount of pore forming agent, and an amount of grinding agent, within the claimed range of from 10 to 0.01 ratio between the volume of the pore-forming agent or the grinding agent introduced into the electrocatalytic layer and the volume of said electrocatalyst material contained in the electrocatalytic layer ranges from 10 to 0.01. The motivation for doing so would have been to utilize an amount of pore forming agent, and grinding agent, suitable to produce the desired pore structure.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA in view of GOULET.
Regarding Claim 17, NAKAMURA is relied upon as above with respect to the membrane-electrode assembly according to claim 4.
NAKAMURA discloses the electrocatalyst comprises carbon such as graphite, carbon black, carbon nanotubes and fullerenes however is silent with respect to said electrocatalyst comprises graphene oxide, graphene nitride, graphene, or graphene functionalized with -COGH and/or -OH groups.  
GOULET discloses electrocatalyst comprises carbon such as graphene which is beneficial because of its high surface area for supporting catalyst particles (abstract, ¶5-13, Claim 6).  
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have selected graphene as the carbon of the catalyst material of NAKAMURA. The motivation for doing so would have been to use a material suitable for use as a carbon component of an electrocatalyst as taught by GOULET.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729